Opinion filed September 11, 2020




                                                  In The


            Eleventh Court of Appeals
                                                __________

                      Nos. 11-18-00001-CR & 11-18-00002-CR
                                                __________

                        THE STATE OF TEXAS, Appellant
                                    V.
                       TERRY DARYL WHITMAN, Appellee

                         On Appeal from the 385th District Court
                                 Midland County, Texas
                       Trial Court Cause Nos. CR49338 & CR49339


                        OPINION ON
               STATE’S MOTION FOR REHEARING
        The State has filed a motion for rehearing asserting three issues with respect
to our previous opinion.1 We issue this opinion on the State’s motion for rehearing
to address one of the State’s issues.

        1
          The court commends the State on the respectful tone of its motion for rehearing. The motion
reflects a sincere disagreement with our previous opinion. If a party believes that we have gotten something
wrong, we welcome its assistance in helping us get the correct result, particularly when that assistance is in
the form of a motion for rehearing that is constructive in nature. A motion for rehearing is particularly
appropriate in this case given the fact that Appellee raised a new matter in his brief that is dispositive of the
appeal.
      In its first issue, the State asserts that Article 14.01(b) does not require an
officer to actually witness an offense being committed in his presence in order to
make a warrantless arrest. See TEX. CODE CRIM. PROC. ANN. art. 14.01(b) (West
2015). We disagree.
      As we noted in our prior opinion, there are two requirements for a warrantless
arrest: (1) probable cause and (2) a statutory exception for a warrantless arrest.
State v. Martinez, 569 S.W.3d 621, 628 (Tex. Crim. App. 2019) (citing Torres v.
State, 182 S.W.3d 899, 901 (Tex. Crim. App. 2005)); State v. Steelman, 93 S.W.3d
102, 107 (Tex. Crim. App. 2002). Many cases have addressed the requirement of
probable cause for an arrest. An example of a case of this type is State v. Woodard,
the case upon which the State relies in presenting the first issue in its motion for
rehearing. 341 S.W.3d 404 (Tex. Crim. App. 2011). An officer is permitted to rely
on information conveyed to him by others about a matter that the arresting officer
did not personally observe to establish probable cause for the arrest. Martinez, 569
S.W.3d at 628; Woodard, 341 S.W.3d at 412. Simply put, the basis for the arresting
officer’s probable cause for a warrantless arrest does not have to be something that
the officer personally observed. Martinez, 569 S.W.3d at 628 (“Probable cause for
a warrantless arrest under article 14.01(b) may be based on an officer’s prior
knowledge and personal observations, and an officer may rely on reasonably
trustworthy information provided by another person in making the overall probable
cause determination.” (citing Woodard, 341 S.W.3d at 412)).
      But there is an additional requirement that must be satisfied in addition to
probable cause—a statutory exception for the warrantless arrest. Id. at 624. We
analyzed Appellee’s arrest under Article 14.01(b) in an effort to determine if the
arresting officer had a statutory exception for making a warrantless arrest of
Appellee. We note that the State has not cited any other statutory exception that
would justify the warrantless arrest of Appellee.
                                          2
      Article 14.01(b) expressly provides that “[a] peace officer may arrest an
offender without a warrant for any offense committed in his presence or within his
view.” CRIM. PROC. art. 14.01(b). We disagree with the State’s assertion that,
irrespective of the express words of this statute, an arresting officer does not have to
actually witness some part of the offense. The Texas Court of Criminal Appeals’
recent opinion in Martinez supports our conclusion. In Martinez, the court initially
examined the requirement that the defendant’s arrest must be supported by probable
cause. 569 S.W.3d at 626–28. The court then continued its analysis to determine if
an offense was committed in the presence of the police officers. Id. at 628–30. The
court concluded that the offense of public intoxication was committed in the
presence of the officers. Id. at 630.
      The State’s reading of Woodard as not requiring that an officer personally
observe some portion of the offense to satisfy Article 14.01(b) is not necessarily
incorrect, particularly if one considers that Presiding Judge Keller authored a
dissenting opinion in Woodard on the basis that the arresting officer did not witness
some portion of the offense.       Woodard, 341 S.W.3d at 414–15 (Keller, P.J.,
dissenting). Other intermediate courts have reached the same conclusion as that
advanced by the State in its motion for rehearing. See Akins v. State, 202 S.W.3d
879, 889 (Tex. App.—Fort Worth 2006, pet. ref’d) (“In other words, although the
statute states that the offense must be one that is committed within the officer’s
presence or view, an officer can make a warrantless arrest based on an offense that
was committed at an earlier time and further, the officer does not even have to
personally see the offense committed before the warrantless arrest is justified under
article 14.01(b).”).
      We disagree that Woodard negated the express requirement of
Article 14.01(b) that an offense be committed in the arresting officer’s presence or
view in order to justify a warrantless arrest under the statute. If Woodard had done
                                           3
so, there would have been no need for the Texas Court of Criminal Appeals in
Martinez to determine if an offense had been committed in the presence or view of
the arresting officer after it determined that the arresting officer had probable cause.
        We deny the State’s motion for rehearing.




                                                           JOHN M. BAILEY
                                                           CHIEF JUSTICE


September 11, 2020
Publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      4